November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       ANTONIO VALDEZ AND MARIA LUISA VALDEZ, Appellants

NO. 14-15-00744-CV                          V.

 BEATRICE MOSTI VALDEZ AND WELLS FARGO BANK, N.A., Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 1, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Antonio Valdez and Maria Luisa Valdez.


      We further order this decision certified below for observance.